 STANDARD OIL COMPANYStandardOilCompany of California,WesternsOperations,Inc.andOil,Chemical and AtomicWorkers International Union,Richmond,Califor-nia, Local1-561, AFL-CIO. Case 20-CA-3663June 30, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING, AND ZAGORIAOn November 2, 1966, Trial Examiner MarionC. Ladwig issued his Decision in the above-entitledproceeding, finding that Respondent had not en-gaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed, as set forth in the attached Trial Ex-aminer's Decision. Thereafter the General Counseland the Charging Party filed exceptions to the Deci-sion and supporting briefs, and Respondent filed areply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.TheNationalLaborRelationsBoard hasreviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Deci-sion, the exceptions, the briefs, and the entirerecord in the case, and finds merit in the exceptions.Accordingly, the Board adopts the findings of theTrial Examiner only to the extent that they are con-sistent with the following.The Trial Examiner found that Respondent hadnot violated Section 8(a)(5) of the National LaborRelations Act, as amended, by refusing to furnishthe Union a list of the unit employees' home ad-dresses. In making this finding the Trial Examinernoted that the General Counsel had made no effortto prove bad faith on the part of Respondent, and heconcluded that the relevance of the requested infor-mation to the Union's bargaining and contract ad-ministrationresponsibilitieshadnotbeenestablished.We find, however, that the data soughtis relevant to the Union's performance of its func-tion as collective-bargaining representative and thatRespondent's refusal to furnish the requested infor-mation, was therefore unlawful. The reasons for ourdisagreement with the Trial Examiner are set forthbelow:Respondent operates an oil refinery complex atRichmond, California, which employs approximate-ly 2,600 persons in an area covering 4 square mileson San Francisco Bay. The Union is the bargainingrepresentative for a unit of production and main-343tenance employees in the manufacturing, purchase,and stores departments of this complex, includingthe San Pablo Tank Farm. The Union has occupiedthis position since 1950.The collective-bargaining agreement in effect atthe time of the events in question had no union-shopclause, but did contain a maintenance-of-member-ship provision which permitted members of theUnion to leave it during an annual 30-day "escape"period.The production and maintenance unit consists of1,500 employees. Union membership therein hasvaried:At the time of the hearing in this case ap-proximately 50 percent of the unit employees weremembers. Recently, Respondent has experiencedconsiderable personnel turnover in the unit. In 1965ithired 155 new unit employees to fill job vacan-cies. In 1966, to the date of the hearing in July, itadded 150 employees to the payroll, or at the rateof approximately 20 new employees per month.The refinery complex is composed of machineryunits, called "plants," which range in size fromoperations requiring the oversight of a single personto those attended by 400 employees.Employees enter the refinery through fourguarded gates. Most of them come to work by au-tomobile; many start their daily journey from pointsin a five- or six-county area in the vicinity of theplant.New employees attend a number of orientationmeetings conducted by one of Respondent's laborrelations representatives. At these meetings infor-mation concerningwork rules, hours, wages,benefits, and company history and policy is commu-nicated to the employees. In addition, the represen-tative makes a statement about the Union. He tellsthem the Union's name, that there is a copy of thecollective-bargaining contract in the packet dis-tributed to all new employees, that membership inthe Union is not a condition of employment, andthat employees will not receive any benefit or sufferany detriment because of membership in the Union.At one of the meetings new employees are exposedmore fully to Respondent's general outlook, includ-ing its labor relations philosophy. At this time thecompany representative reads the contents of a 23-page booklet prepared by Respondent and entitled"What We Believe." The -section on labor relationsstates:We sincerely believe that good employeerelations can be maintained and essential em-ployee needs fulfilled through sound manage-ment administration without the necessity ofemployee organization and representation. Werespect an employee's right to present hisgrievances, regardless of whether or not he isrepresented by a labor organization. Whenevera group of employees does desire organizationand representation, we are willing to discusswith individual employees or with representa-166 NLRB No. 45 344DECISIONSOF NATIONALLABOR RELATIONS BOARDtives of the group any pertinent matters affect-ing them.We are opposed to any provisionrequiring that an individual either join orrefrain from joining any labor organization asa condition of employment. We willingly ac-cept the obligation to bargain with any bonafide labor organization legally selected by theemployees as their agent, and we intend tomake every effort to maintain the best possiblerelationship with the elected representatives ofa bargaining unit. In any agreement reached,however, we feel management must retain therights and authorities necessary to direct andcontrol the Company's operations effectivelyand efficiently.New employees also receive, through the mail, a50-page booklet, styled "You and Your Company,"which contains several paragraphs under the head-ing, "What about Unions." These paragraphs state,inter alia:...Your Company's wages, hours, andworking conditions are among the best in theindustry, and its employee relations policiesare designed to promote fair play and mutualrespect.Policies like these are essential for43,000 people to work together effectively.This also requires a great deal of cooperationand understanding, and a healthy regard for therights of others.As for union membership, it is your Com-pany's belief that representation by an outsideorganization is not necessary in order for em-ployees to enjoy fair treatment and good work-ing conditions. However, this is something thatallemployees should decide for themselvesafter careful consideration of all the facts.While your Company recognizes your right tojoin a union, it does not believe that you shouldbe forced to join a union as a condition of em-ployment and is opposed to all forms of com-pulsory unionism.No part of the second booklet is read to em-ployees at any of the orientation meetings. Regularemployees also hear Respondent's labor relationsphilosophy in the course of annual training pro-grams. The Union does not participate in the orien-tation or training sessions.Union access to unit employees has been pro-vided to some extent by contract and to some ex-tent by the Union's efforts. The recently expiredcontract required Respondent to furnish senioritylists to the Union "at reasonable times." This listdid not include home addresses of unit employeesand was supplied to the Union twice a year.Although the effective dates on the lists wereJanuary 15 and July 15, the lists have not actuallybeen available to the Union until 1 to 6 months aftertheir compilation. The longest delays occurred forthe most recent lists because Respondent had somedifficulty while switching compilation of the lists toa computer.Another provision of the collective-bargainingagreement allowed the Union to appoint "at leastone steward for each unit in each section." Pur-suant to that contract, the Union designated 72stewards who were concentrated in areas with ahigh proportion of union members. The contractalso permitted the Union to have bulletin boards atlocations approved by Respondent, if the Unionbore the expense of construction, installation, andmaintenance. All these boards were placed in regu-lar locker rooms, but, because other locker roomsare available in work areas where there are no unionbulletin boards, and because of the small amount of"change time" allowed employees who use theregular locker rooms, this is not an effective meansforcommunicatingwith the unit employees.Respondent has its own bulletin boards spreadthroughout the refinery.Apart from the avenues of communication whosesource is the contract, the Union endeavored toreach its unit employees by handbilling at two of thefour gates through which both unit and nonunit em-ployees enter the refinery. The handbilling effortswere limited to two gates because of the danger todistributors from cars passing too close to them.These efforts were further impeded because theUnion had no way of knowing who, among the em-ployees going through the gates, were the em-ployees it represented.On April 5, 1965, the Union made its first writtenrequest for home addresses of unit employees. Therequest was a broad one, asking for the names andaddresses ofallemployees. It referred to theRespondent's ability to talk to employees about theUnion at orientation programs and the Union'sneed to "at least ... counter the companypropaganda by mass mailing," in support of itsrequest. On April 14, the Union asked Respondentfor the opportunity to appear at the orientationmeetings. The next day the Union made its secondwritten request for addresses. It cited Respondent'smailing to employees of the booklet "You andYour Company" and asked for a "complete mailinglist of Standard Oil employees so that we may sendthem counter documentation and statements."On April 15, Respondent rejected the Union's in-itial request. Respondent stated that its contractualand legal obligations were satisfied by furnishingthe Union with periodic seniority lists showing thename, classification, and seniority date of all unitemployees. Eleven days later Respondent rejectedtheUnion's second request for the reason previ-ously stated. The next day Respondent denied theUnion's request to appear at the orientationmeetings..In May 1965, the parties began to bargain overcertain amendments to the collective-bargainingcontract proposed by Respondent. After four bar-gaining sessions, the parties entered into an agree-ment in July. Prior to the execution date, Respond- STANDARD OIL COMPANYent distributed to all unit employees a statement ofits position on the subject of the negotiations. At-tached thereto was a summary of Respondent'sproposed changes and a statement expressing itshope that an agreement could quickly be reached.The statement was read to the Union at one of thebargaining sessions. The Union did not circulate tothe unit employees a reply to Respondent's accountof its position. Thereafter, in February 1966, thecollective-bargaining agreement was renewed foranother year,On March 8, 1966, after the renewed agreementwent into effect, the Union made its final writtenrequest for a list of addresses. This time the Union'srequest was limited to the addresses of unit em-ployees.On March 16, Respondent rejected therequest upon the ground that the collective-bargain-ing agreement did not require anything more thanseniority lists.The complaint alleges that from April 5, 1965,theUnion has requested "and is requesting"Respondent to furnish the names and addresses ofthe employees in the unit, and that this informationis"relevant to collective bargaining and the ad-ministration of the current collective bargainingcontract,"and that by refusing to make therequested information available to the Union,Respondent has not bargained in good faith with theUnion.Respondent contends that there is noobligation under Section 8(a)(5) to furnish informa-tion where the sole purpose of the request is to ena-ble a union to propagandize employees on the vir-tues of belonging to the union.Although in its letters to Respondent requestingthe names and addresses of employees in the unit,the Union said that it needed this information tocounter Respondent's antiunion propaganda, thecomplaint alleged that the Union had requested andwas still requesting this information because it wasrelevant to collective bargaining. At the hearing andin the brief to the Trial Examiner, the GeneralCounsel explained that the information was neces-sary if the Union was to perform its duty as statuto-ry representative of the employees in the ap-propriateunit.An official of the Union gavetestimony as to why the Union needed the addresslist if it was to properly perform the duties it owedto employees in the unit. Notwithstanding theiAmerican Boilers MfrsAssnv.N.L R.B,366 F.2d 815, 821 (C A.8).2 (A) Individual earnings,WhitinMachine Works,108 NLRB 1537,enfd. 217 F.2d 593 (C.A. 4); (B) Job rates and classifications,TaylorForge & Pipe Works v. N.L R.B.,234 F 2d 227 (C.A. 7); (C) Merit in-creases,N.L.R B. v. J. H. Allison & Company,165 F 2d 766 (C.A 6);(D) Pension data,Phelps Dodge Copper Products Corporation,101NLRB 360; (E) Timestudy data,Fafnir Bearing Co.,146 NLRB 1582,enfd. 399 F.2d 801 (C.A. 2); (F) Incentiveearnings,Dixie Mfg. Co., 79NLRB 654, enfd. 180 F.2d 173 (C A. 6); (G) Piece rates,VanetteHosiery Mills,80 NLRB 1116, enfd. 179 F.2d 504 (C.A. 5); (H) Opera-tion of incentive system,Dixie Mfg. Co., supra, (I)Administration of pen-sion plan,Boston Herald-Traveler Corp. v N.L.R.B.,223 F.2d 58 (C.A.345foregoing developments at the hearing, Respondentrefused and continues to refuse to furnish therequested information. We find, therefore, that theissue of whether the information requested is rele-vant to the Union's performance of its statutoryduty is properly before the Board for determina-tion.'Both the Board and the courts have found viola-tions of Section 8(a)(5) in unsatisfied requests forinformationwhich has a direct bearing on thenegotiation of wages and fringe benefits or the bar-gaining representative's ability to administer theagreement.2 Such information is "presumptivelyrelevant" to the performance of the Union's functi-ons.3 Some information is not so obviously relatedto the Union's bargaining and contract administra-tion responsibilities.Where this relationship is notclear, the Union is obliged to produce more preciseevidence of its relevance.4 Once the relevance ofthe information sought is established, the Em-ployer's good-faith refusal to supply it is not adefense. A statutory violation is committed by therefusal to furnish relevant information.In this case the relevance of the unit employees'address list is apparent from a comparison of theUnion's statutory duty of fair representation 5 withthe difficulties it faced in attempting to reach thoseto whom it owed such duty. The Union's duty ex-tends to nonunion unit employees as well as tounion members. Because of the relatively low unionmembership in the unit, the absence of a union-security clause in the collective-bargaining agree-ment, the residential dispersion of unit employeesover a five- or six-county area, the apparent ineffec-tiveness of the steward system, the lack of adequateexposure of unit employees to union bulletinboards, and the inefficiency of handbilling efforts,the Union could not in any effective manner com-municate with the beneficiaries of its statutoryobligation. On the other hand, the possession of anaddress list would enable the Union to poll the unitemployees as to their preferences and priorities incontract negotiations, their experience and recom-mendations with respect to the operation of thegrievance-arbitration machinery, and their thoughtson the wisdom of striking over a particular issue. Inthis sense, and in the context of this case, includingtheEmployer's failure to furnish a reasonable1). See alsoN.L R.B. v. Fitzgerald Mills Corporation,313 F 2d 260, 265(C.A. 2), cert. denied 375 U.S. 834;John F Swift Company,133 NLRB185, enfd. 302 F 2d 342 (C.A7); J. I. Case Co. v N L.R.B., 253F.2d149 (C.A. 7).3Curtiss-Wright Corp. v N.L.R.B, 347 F.2d 61, 69 (C,A. 3).4 Ibid.5 Steele v. Louisville & Nashville R. R.,323 U.S 192;Ford Motor Co.v.Huffman345 U S. 330,Humphrey v. Moore,375 U.S. 335; Vaca v.Sipes,386 U.S 171 (decided February 27, 1967);Miranda Fuel Com-pany, Inc.,140 NLRB 181, enforcement denied on grounds not herematerial,Hughes Tool Company,147 NLRB 1573;Local 12, RubberWorkers v. N L.R.B.,366 F 2d 821 (C.A. 5), enfg. 150 NLRB 312. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDjustification for withholding the information," wefind that a unit employee address list was relevantto the Union's performance of its responsibilities incollective bargaining and contract administration.We are unable to agree with our dissenting col-league that an 8(a)(5) finding is foreclosed in thiscase because the Union initially based its requeston its desire to "counter the company propaganda."As we have already noted, it was alleged in thecomplaint, and the Union at the hearing made clear,that the address list was needed by the Union to aidit in properly performing its collective-bargainingduties.Nevertheless, Respondent has continued torefuse to provide the requested information, insist-ing that the Union has no right to such informationregardless of the purpose for which it is sought.Moreover, we find that the fact that the Union'sinitial request for the names and addresses revealedthat it would use this information to counter theRespondent'spropagandadidnoteliminateRespondent's obligation to furnish the information.As we have indicated above, the names and ad-dresses of unit employees were needed by theUnion to assist it in properly performing its collec-tive-bargaining duties.As bargaining agent, theUnion had the statutory duty not only to representall employees in the unit, but to seek to do so effec-tively.The Union's effectiveness as an employeerepresentativewas necessarily dependent on itsbargaining strength, and this in turn was dependenton continued employee adherence and support. Thecompany appeals, which the Union desired toanswer, sought to persuade employees that unionrepresentation was not needed by them to assurefair treatment and working conditions. Respondentwas of course privileged thus to express its view.But the Union was justified in inferring thatRespondent's purpose was to weaken employeesupport of the Union and thereby to reduce, if notindeed to destroy, the Union's strength and effec-tiveness as a bargaining agent. The Union, there-fore, in the discharge of its representative responsi-bilities to all employees in the unit whom it wasstatutorily required to serve, had a legitimate in-terest in responding to Respondent's arguments bycommunicating to the unit employees its side of thebargaining story- to attempt to show, for example,why the employees needed the Union, how theUnion had served them in the past, and how it mightin the future, why its contract adminstration actionsand its bargaining proposals deserve their backing,and why it was in the employees' interest to providemembership and other support to their bargainingagent. But in order to be able effectually to counterRespondent's repeated statement of views, theUnion needed first to know which employees were6The Respondent offered no evidence that compliance with theUnion's request would be unduly burdensome Indeed, the record revealsthat it had an address list and used it for sending mailings to its employees.in the bargaining unit and where they could bereached. As the full information thus required layexclusively in Respondent's possession, and wasnot otherwise available to the Union for reasonsearlier stated, the Union had a right to demand thisinformation from Respondent, and Respondent, wehold, had a correlative obligation to furnish it.Accordingly, we find, contrary to the Trial Ex-aminer, that by its refusal to provide such a listupon request, Respondent violated Section 8(a)(5)and (1) of the Act. 7THE REMEDYHaving found that the Respondent had engagedin unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act, we shall order that itcease and desist therefrom, and take certain affirm-ative action deemed necessary to effectuate thepolicies of the Act.CONCLUSIONS OF LAW1.Standard Oil Company of California, WesternsOperations, Inc., is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2.Oil, Chemical and Atomic WorkersInterna-tionalUnion, Richmond, California, Local 1-561,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3.All production and maintenance employeeson the classified payroll of the manufacturing andpurchase and stores departments in the Employer'sRichmond refinery, including San Pablo tank farm,but excluding sheet metal workers, their ap-prentices and head and lead mechanics; carpenters,their apprentices and head and lead mechanics; can-vassmen, saw filers; bricklayers, their apprenticesand head and lead mechanics; plumbers and pipefit-ters, their apprentices and head and lead mechanicsand regularly assigned pipefitters' helpers and leadburners; employees covered by contract with theInternationalAssociation of Machinists, Boiler-makers Union, and International Brotherhood ofElectricalWorkers; and employees covered byseparate contracts with the Independent Union ofPetroleumWorkers; guards, groundsmen, andgatemen; and supervisors as defined in the Act,constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section9(a) of the Act.4.Since July 1950, and at all times thereafter,the above-named labor organization has been andis the bargaining representative of all employees inthe aforesaid appropriate unit for the purposes of7CompareKenai Packers,144 NLRB 1122, withMcCulloch Corpora-tion,132 NLRB 201. STANDARD OIL COMPANY-347collective bargaining within the meaning of Section9(a) of the Act.5.By refusing on or about April 15, 1965, andat all times thereafter, to furnish the above-namedlabor organization, upon request, a list of home ad-dresses of employees in the appropriate unit,Respondent has engaged in and is engaging in unfairlabor practiceswithin the meaning of Section8(a)(5) and (1) of the Act.6.By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedto them in Section 7 of the Act, and has thereby en-gaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respond-ent, Standard Oil Company of California, WesternsOperations, Inc., Richmond, California, its officers,agents, successors, and assigns, shall take the ac-tion set forth below:Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the aforesaid- Regional Director, inwriting, within, 10 days from the date of this Order,what steps have been taken to comply herewith.Member Zagoria, dissenting:I agree with the Trial Examiner that the facts ofthis case do not establish a violation of Section8(a)(5) by Respondent. The Union's request for thelist of employees' names and addresses was basedsolelyon its desire to "counter the companypropaganda."The Union's stated reason thusnegates any suggestion that the list was sought forbargaining purposes. My colleagues apparently relyon the allegation in the complaint to the effect thatthe list was requested "because it was relevant tocollective bargaining" as supplying the essential in-gredient to a violation of the Act. But the GeneralCounsel'spost hocrationalization scarcely suffices,in my opinion, to give the Union a reason it did notadvance, and which was not before the Respondentwhen it refused the Union's request. Indeed, theRespondent does not claim that such a list is neverrequired to be furnished, only that on the facts hereitwas not sought for bargaining purposes. As Iagree that it was not, I would dismiss the complaint.1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment, with Oil, Chemical andAtomic Workers International Union, Richmond,California, Local 1-561, AFL-CIO, by refusing tofurnish it, upon request, a list of unit employees'home addresses.(b) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of rights guaranteed to them by Section 7of the Act.2.Take the following affirmative action:(a)Bargain collectively with the above-namedlabor organization by furnishing it, upon request, alistof home addresses of employees in the ap-propriate unit.(b)Post at its plant premises in Richmond,California, copies of the attached notice marked"Appendix." Copies of said notice, on forms pro-vided by the Regional Director for Region 20, afterbeing duly signed by Respondent, shall be postedby it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted.8 In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to an Order of the National Labor Rela-tions Board,and in order to effectuate the policiesof the NationalLaborRelations Act, as amended,we hereby notify our employees that:WE WILLbargain collectivelywithOil,Chemical andAtomicWorkers InternationalUnion,Richmond,California,Local 1-561,AFL-CIO,by furnishing it, upon request, a listof unit employees' home addresses.WE WILLNOT in any like or related mannerinterferewith,restrain,or coerce our em-ployees in the exercise of rights guaranteed bySection 7of the Act.The appropriate unit is:Allproduction andmaintenance em-ployees on the classified payroll of themanufacturing and purchase and stores de-partments in our Richmond refinery, in-cluding San Pablo tank farm, but excludingsheet metal workers, their apprentices andhead and lead mechanics;carpenters, theirOrder" the words "a Decree of the United States Court of Appeals, En-forcing an Order." 348DECISIONS OFNATIONALLABOR RELATIONS BOARDapprentices and head and lead mechanics;canvassmen, saw filers; bricklayers, theirapprentices and head and lead machanics;plumbers and pipefitters, their apprenticesand head and lead mechanics and regularlyassigned pipefitters' helpers and lead bur-ners; employees covered by contracts withthe InternationalAssociation of Machin-ists,BoilermakersUnion, and Interna-tional Brotherhood of Electrical Workers;and employees covered by separate con-tractswith the Independent Union ofPetroleum Workers; guards, groundsmen,and gatemen; and supervisors as definedin the Act.DatedBy(Title)STANDARD OIL COM-PANY OF CALIFORNIA,WESTERNS OPERATIONS,INC.Employer(Representative)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 450 Golden Gate Avenue, Box 36047, SanFrancisco, California 94102, Telephone 556-0335.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Trial Examiner: This proceedingwas heard before me at San Francisco, California, on July7 and 8, 1966, pursuant to a charge filed by the Union(Oil, Chemical and Atomic Workers International Union,Richmond, California, Local 1-561, AFL-CIO) on June28, 1965, and amended on May 5, 1966, and a complaintissuedon May 6, 1966. The case involves primarily theissuewhether the Respondent (also called the Company)violated Section 8(a)(5) of the National Labor RelationsAct, as amended, by refusing to furnish the Union a list ofthe bargainingunitemployees' home addresses.Upon the entire record, including my observation ofthe demeanor of thewitnesses,and after due considera-tionof the briefs filed by the General Counsel and theCompany,Imakethe following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY AND THE LABOR OR-GANIZATION INVOLVEDThe Company is a Delaware corporation, which is en-gaged in the refining and sale of petroleum and petroleumproducts at its Richmond, California, refinery from whichitships annually goods valued in excessof $50,000directlyto points outside that State.The Company ad-mits, and I find, that it is engaged in commerce within themeaning of Section2(6) and (7) of the Act. The Union isa labororganizationwithin themeaning ofthe Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA Requests for Employees' Home AddressesOn April 5, 1965, about a month after the Companyand the Union signed a new collective-bargaining agree-ment, the Union wrote the Company, requesting a list ofthe names and addresses of the bargaining unit em-ployees. Citing the Company's "orientation" programs(in which the Company talked to employees about unionswithout a representative of the Union being present), theUnion requested the mailing list "so that the Union atleast can counter the company propaganda by mass mail-ing." Again on April 15, the Union requested the namesand addresses.Quoting a provision in a companybrochure (that unions were considered unnecessary in therefinery), and pointing out that the Company had mailedthe booklet to the employees, the Union requested acomplete mailing list "so that we may send them counterdocumentation and statements." The Company answeredboth requests by letters, stating that the semiannualseniority lists (without addresses) fulfilled the Company'scontractual and legal obligations.About a month later, the Company proposed some im-provements in its benefit plans (incorporated by referencein the agreement), and began negotiating with the Unionconcerning the changes. Although the Company mailedeach employee a letter, outlining the changes proposed bythe Company and advising the employees of the currentstatus of the negotiations, the Union did not again requestthe mailing list, nor advise the Company that the list wasneeded in connection with the bargaining. (The partiesreached an agreement on the benefits in July.) Thereafter,inFebruary 1966, the collective-bargaining agreementwas renewed for another year, without the Unionrequesting the employees' names and addresses for pur-poses of assisting it in negotiations.Finally, on March 8, 1966, after the renewed agree-ment went into effect, the Union wrote the Companyanother letter, repeating the request for "a list of all thenames and addresses of the employees in the collectivebargaining unit," without stating any further reason forthe request. The Company again answered that the agree-ment did not require home addresses on the seniority list,and refused to furnish the addresses.A company witness credibly testified that at no timedid the Union express any reason for requesting the mail-ing list other than the stated purpose of wanting to mailout counter propaganda.B.No Issueof "Good Faith"The GeneralCounsel contends that the refusal tofurnish the home addresses isa per seviolation of Section8(a)(5), asserting that "the issue here transcends goodfaith because fundamental rights of employees are in-volved,so that whether or not Respondent denied theUnion the list in good faith is irrelevant."Because of this position,the General Counsel does notrely on what evidence there is in the record which mightindicate bad faith on the partof the Company. Thistestimony(largely givenby the Union's financial secreta- STANDARD OIL COMPANY349ry when cross-examined by company counsel) concernssome of the Company's purported conduct, in the contextof the Company's year-round efforts to persuade em-ployees that union representation is unnecessary, and itsactions in publicizing the contractual rights of employeestowithdraw from union membership. The unionrepresentative asserted: (1) the Company, for pretextualreasons, repeatedly delayed furnishing all and/or a largepart of the seniority lists for months,'thereby deprivingthe Union of even the names of the bargaining unit em-ployees. (2) The Company interfered with the Union'suse of the steward system for obtaining employee ad-dresses and contacting employees, by intimidating thestewards, thereby precluding full union representation inthe refinery. (3) The Company has undermined theUnion's contact with employees through the use of unionbulletin boards, first, by refusing to allow union bulletinboards to be placed inside the plants (although the Com-pany denied such a prohibition at the hearing), andsecondly, the Company has quoted the price of $45 or$50 to the Union for inexpensive ($4 or $5) bulletinboards, thereby making the cost prohibitive (although acompany witness indicated that the Company has agreedto permit the Union to build its own bulletin boards, ifcertain reasonable specifications are met). In view of thefailureof both the General Counsel and the Union(whose counsel withdrew from the hearing because of aconflicting commitment) to develop this evidence or torely specifically on it, the Company presented littleevidence in contradiction, and the matter was not fullylitigated. Therefore, I do not make any findings thereon.C.Contentions of the PartiesThe General Counsel contends that the Company islegally obligated to furnish a list of the employees' homeaddressestotheemployees'collective-bargainingrepresentative in order for the representative to fulfill ef-fectively its statutory duty to represent the employees. Inmaking this contention, the General Counsel reliesprimarily upon the reasoning of the Board in its recentdecision inExcelsiorUnderwear Inc., and SaludaKnitting Inc.,156 NLRB 1236, in which therule was an-nounced that the failure of the employer to furnish thenames and addresses of the eligible voters before arepresentation election would be grounds for setting asidethe election. The General Counsel argues that "clearlythe principles annunciated in that case would applyafor-tiorito a union that, as here, is designated as the bargain-ing representative of employees,because this union nowowes responsibility to employees,whereas in a union or-ganization campaign no such obligation is owed.... Byitsrequests for home addresses of employees itrepresents, the Union is only asking permission to carryout its function as a representative of Respondent's em-ployees. It can hardly begin to effectively and intel-ligently represent these employeesunlessit can establishand maintain a dialogue with them." "Of similar concernis the right to seek employees' support for the statutorybargaining representative by, in effect, maintaining its or-ganizing effort among the employees. The Union is thusattempting to strengthen its position in the interest of em-ployees.... Providing the Union with a list of home ad-dresses ... does afford the Union a better opportunity forcommunicating its reason for joining to the employee."The likelihood of reaching all the employees with othermethods of communication is "problematical," as inExcelsior.The Company, on the other hand, argues that under thefacts of this case, the Company's statutory obligation tobargain in good faith does not require the Company tofurnish the home address "(a) where at no point did theUnion indicate to the Company that the list of home ad-dresses was necessary to enable it to bargain intelligentlyor to administer the collective-bargaining agreement, and(b)where the Union's sole stated purpose for requestingthe information was to enable it to make a mass mailing tocompany employees to counter what it believed to becompany `propaganda' in employee orientation pro-say that an employer could not be required, in a propercase, to furnish a union with employee home addresseswhere this information was demonstrated to be relevantand necessary to meaningful collective bargaining con-cerning wages, hours and working conditions." Intriguingas such a question might be, the Company contends,"There is not a shred of evidence that the Companyin this case was presented with a request for informationwhich the Union indicated it needed for bargainingpurposes."D. Concluding FindingsWhere no effort has been made to prove bad faith onthe part of the Companyin refusingto provide the Unionwith the home addresses of the bargaining unit em-ployees, the issue of whether the Company violated Sec-tion 8(a)(5) and (1) by refusing to furnish the addressesturns on a question of relevancy. Under the decidedcases, the requested information must be relevant to theUnion's role as bargaining representativein the negotia-tion or administrationof a collective bargaining agree-ment.Curtiss-Wright Corp. v. N.L.R.B.,347 F.2d 61, 68(C.A. 3);The Timken Roller Bearing Co. v. N.L.R.B.,325 F.2d 746, 750 (C.A. 6).The only reason the Union gave the Company forrequesting the home addresses was to answer the Com-pany's propaganda by mailing the employees "counterdocumentation and statements." At no time did theUnion seek the addresses in connection with -negotia-tions, or in connection with policing or administering theagreement.Although the complaint asserts that therequested information "constituted information relevantto collective bargaining and the administration of the cur-rent collective bargaining contract," I agree with theCompany that "Thereis not a shredof evidence that theCompany in this case was presented with a request for in-formation which the Union indicated it needed for bar-gaining purposes." I also agree that "the legal obligationto bargain in good faith under Section 8(a)(5) does not ex-tend to union requests which seek information, not forbargaining purposes, but solely for the purpose ofpropagandizing employees on the virtues of the Union."CONCLUSION OF LAWThe Company did not violate Section 8(a)(5) by refus-ing the Union's requests for the employees' home ad-dresses where the requests werenot made in connectionwith the negotiation or administration of a collective-bar-gaining agreement.RECOMMENDED ORDERThe complaint herein should be, and hereby is,dismissed.